DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 10/02/2020 in which claims 1-4, 6-11, 13-18, and 20 have been amended, and claims 5, 12, and 19 have been cancelled. Thus, claims 1-4, 6-11, 13-18, and 20 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2020 has been entered.
Claim Objections
Claims 1, 8, and 15 (and elsewhere where applicable) is objected to because of the following informality: The independent claims, claims 1, 8, and 15, read "a plurality of per nodes", instead of “a plurality of peer nodes."  Examiner has interpreted claims 1, 8, and 15 to read as: “a plurality of peer nodes." Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The limitation “receiving, by an ordering service in a blockchain network, and from a peer node, of a plurality of per nodes, in the blockchain network,” in claims 1-4, 6-11, 13-18, and 20 is vague and confusing. It is not clear whether the method comprises of (1) receiving transaction proposal by an ordering service in a blockchain network; (2) receiving transaction proposal from a peer node; (3) receiving transaction proposal from a peer node of a plurality of [peer] nodes in a blockchain network; or (4) receiving transaction proposal by ordering service from a peer node of a plurality of peer nodes in a blockchain network?   This renders 1-4, 6-11, 13-18, and 20 indefinite. Thus, claims 1-4, 6-11, 13-18, and 20 is vague and confusing are rejected under 35 U.S.C. 112(b).  Examiner recommends Applicant makes necessary amendments.
The limitation “the endorsed group invoke transaction proposal is endorsed by the peer node,” in claims 1-4, 6-11, 13-18, and 20 is vague and confusing. It is not clear whether the (1) endorsed group invoke[ing] a transaction proposal; (2) transaction proposal is endorsed by the peer node; or (3)the peer node endorses a group that invoke a transaction proposal?   This renders 1-4, 6-11, 13-18, and 20 indefinite. Thus, claims 1-4, 6-11, 13-18, and 20 is vague and confusing are rejected under 35 U.S.C. 112(b).  Examiner recommends Applicant makes necessary amendments.
The limitation “the endorsed group invoke transaction proposal is endorsed by the peer node,” in claims 1-4, 6-11, 13-18, and 20 is vague and confusing. It is not clear how the peer node endorses a group that is described to have been endorsed already (the endorsed group).Thus, claims 1-4, 6-11, 13-18, and 20 is vague and confusing are rejected under 35 U.S.C. 112(b).  Examiner recommends Applicant makes necessary amendments.
The limitation “a smart contract level endorsed proposal” in claims 4, 6-7, 11, 13-14, 18, and 20 (and elsewhere where applicable) is vague and confusing. It is not clear what the scope of level refers to. Is it a real or imaginary scale of amount, quantity, extent, or quality; or ranking; or status? This renders claims 4, 6-7, 11, 13-14, 18, and 20 (and elsewhere where applicable) indefinite. Thus, claims 4, 6-7, 11, 13-14, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18, and 20  are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing transaction data (proposals) without significantly more. 
Examiner has identified claim 8 as the claim that represents the claimed invention presented in independent claims 1, 8, and 15.
Claim 8 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 8 is directed to a system comprising a processor, which performs a series of steps, e.g., receiving from a peer node an endorsed group invoke transaction proposal; endorsing the group invoke transaction proposal; and disaggregating the endorsed group invoke transaction proposal into a plurality of individual endorsed smart contracts corresponding to each peer node. These series of steps describe the abstract idea of processing transaction data (proposals) which correspond to Certain Methods of Organizing Human Activity: commercial or legal interactions. The system limitations, e.g., a processor, peer node, plurality of peer nodes, blockchain network, blockchain, smart contracts, and endorsed smart contracts do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 8 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a processor, peer node, plurality of peer nodes, blockchain network, blockchain, smart contracts, and endorsed smart contracts are no more than simply applying the abstract idea using generic Step 2A-Prong 2: NO).
Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements a processor, peer node, plurality of peer nodes, blockchain network, blockchain, smart contracts, and endorsed smart contracts limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 8 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 1 and 15; and hence claims 1 and 15 are rejected on similar grounds as claim 8.
Dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 have further defined the abstract idea that is present in their respective independent claims 1, 8, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 are directed to an abstract idea. Thus, claims 1-4, 6-11, 13-18, and 20 are not patent-eligible.
Response to Arguments 
With respect to the 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 1-4, 6-11, 13-18, and 20, the claims’ rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 09/18/2020.  
Moreover, as to these particular claims, claims 1-4, 6-11, 13-18, and 20, the Examiner believes that the text of MPEP § 2173.06 is relevant: “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. At this point, claims 1-4, 6-11, 13-18, and 20 are too confusing as to meaning and scope of the phrases discussed above such that Examiner believes it is premature to apply prior art to the claims. Correction of these claims are required.
Applicant's arguments filed dated 09/18/2020 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1-4, 6-11, 13-18, and 20 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejections presented above in this office action.
The Applicant argues that “the present claims, like Enfish, are directed to a data structure that improves the operation of a computer system. Therefore, the present claims are not directed to an abstract idea. But rather, they are focused on improving the operation of a computer (i.e., blockchain).” Examiner respectfully disagrees because unlike Enfish, LLC v. Microsoft Corporation, the claim does not provide improvement to computer function. However, the claim simply applies an abstract idea using a computer as a tool without offering any improvements to the computer or technology. Amended independent claims recites receiving an endorsed group invoke transaction proposal; endorsing the group invoke transaction proposal; and disaggregating the endorsed group invoke transaction proposal into a plurality of individual endorsed smart contracts. These limitations recites the simple utilization of a computer as a tool to implement the abstract idea without transforming the abstract idea into a practical application, and not improving the operation of a computer.
Applicant argues that “the present invention recognizes a specific deficiency that exists in blockchain technology and provides a technical solution to the problem that provides faster execution of transactions.” As previously discussed in final office action dated- 08/07/20202- Examiner respectfully disagrees with Applicant’s argument because the present claims relate to optimizing the operation and use of a particular data structure (i.e., smart contract groups on a blockchain) to solve problems related to the faster execution of transactions. Unlike Enfish, LLC v. Microsoft Corporation, the present claims do not provide improvement to computer function.
Additionally, Examiner respectfully disagrees and notes that the claim simply utilizes the technology in implementing the abstract idea without transforming the abstract idea into a patent eligible subject matter. Applicant fails to identify specific and technical limitations that offers technical/technology improvements. Thus, Applicant’s argument is moot.  The recited limitations in amended claim 1 are simply using a computer as a tool to implement the abstract idea. Thus, no improvement is being made to the operation of a computer, but the improvement is being made to an abstract idea. Hence, these arguments are not persuasive.
Applicant asserts that “the claim features cannot reasonably be construed to be practically performed in the human mind, as they require the use of a computer system. Furthermore, these claim features are not simply method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Rather, these features recite specific interactions between computers.” Examiner respectfully notes that the Applicant’s argument is moot because the claims fall within the grouping: Certain Methods of Organizing Human Activity, specifically under commercial or legal interactions, not mental processes.
Applicant asserts that “the claims recite “receiving, by an ordering service in a blockchain network, and from a peer node, of a plurality of per nodes, in the blockchain network, an endorsed group invoke transaction proposal….invoke transaction proposal into a plurality of individual endorsed smart contracts corresponding to each peer node of the plurality of peer nodes for commitment to the blockchain". This is an improvement in blockchain technologies and is more complex than merely reciting the performance of a known business practice on the Internet and is understood as being necessarily rooted in computer technology in order to solve a specific problem in the realm of computer networks, as in SRI.” Examiner respectfully disagrees with Applicant argument because there is no improved technology in simply receiving, endorsing (supporting or verifying), disaggregating, transferring, and storing transactional data/documents (e.g., transaction proposal); and hence, the disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all, instead; Applicant recites receiving an endorsed group invoke transaction proposal; endorsing the group invoke transaction proposal; and disaggregating the endorsed group invoke transaction proposal into a plurality of individual endorsed smart contracts. Thus, Applicant has simply provided a business method practice of storing and processing data on a database, and no technical solution or improvement has been disclosed. This is merely processing transaction data (proposals) (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. Thus, these arguments are not persuasive.
With respect to Applicant's arguments regarding DDR Holdings, Examiner respectfully notes that, unlike DDR Holdings, the claimed invention does not provide a technical solution to a technical problem that is Internet-centric. The claims simply running lines of code that are stored on a blockchain and automatically execute when predetermined terms and conditions are met. There is no technical problem identified and there is no technical solution claimed. 
Applicant states that “The Examiner does not provide any discussion of the Berkheimer factors, as required under the Guidance. Thus, the Examiner has not satisfied the burden of proof that the claims are directed to well-understood, routine, and conventional activities.” Examiner respectfully disagrees and notes that it is unclear from Applicant's arguments as to which limitation is not well-understood, routine, and conventional or which additional elements provide an inventive concept. Examiner has addressed limitations which have been identified as insignificant extra-solution activity in Step 2A to be nothing more than what is well understood, routine, conventional activity in the field. Thus, these arguments are not persuasive
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693